Citation Nr: 0410120	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a positive purified protein derivative test.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had honorable active service from December 1980 to 
March 2001.  This appeal arises from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that, in part, denied entitlement to 
service connection for a positive purified protein derivative 
(PPD) test.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for service connection for respiratory disability 
associated with a positive PPD test.  

The May 2001 decision also granted service connection for 
lumbosacral and cervical spine strains and assigned non-
compensable ratings.  The veteran's substantive appeal contains a 
timely notice of disagreement (NOD) with noncompensable ratings 
assigned for lumbosacral strain and for cervical strain.  In July 
2002, the RO issued a statement of the case (SOC) discussing the 
ratings assigned for lumbosacral strain and for cervical strain.  
The veteran did not submit a VA Form 9.  In August 2002 he 
submitted a statement in support of claim requesting a higher 
rating for his lower back.  In February 2003, the RO issued a 
supplemental statement of the case (SSOC) discussing the lower 
back rating and informing the veteran that he must submit a VA 
Form 9 within 60 days or his appeal would be closed.  Because no 
VA Form 9 was received, the RO closed both appeals.  The Board has 
recharacterized the issue on appeal so as to afford the veteran 
every possible consideration in connection with this claim. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The service medical records (SMRs) reflect that the veteran had a 
positive PPD test in 1996.  On February 21, 1997, a follow-up test 
was positive PPD.  A chest X-ray taken that day showed pleural 
scarring.  Furthermore, a May 1997 addendum report notes that in 
March 1997 the veteran had a positive TB test.  According to the 
May 1997 addendum report, the veteran was to be retested in six to 
eight months.  A September 1997 follow-up report notes that the 
veteran was not yet a positive reactor but that monitoring would 
continue.  There is no further mention of any monitoring in the 
SMRs.  

The veteran underwent a pre-discharge VA compensation and pension 
examination in December 2000 that was apparently accomplished 
without a review of the service medical records (SMRs).  The 
examination did not include chest x-rays.  The Board is of the 
opinion that a specialized examination is warranted in this case.  

Accordingly, this case is hereby remanded for the following:

1.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for respiratory disability 
since December 2000.  After securing any necessary release, the RO 
should obtain these records.  If such records are not available, 
the RO should clearly document that fact in the claims file.

2.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the VCAA 
as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003).

3.  Thereafter, the veteran should be scheduled for VA examination 
by a pulmonary specialist to determine the nature and severity of 
any pulmonary disorder, to include tuberculosis.  In addition to a 
chest X-rays any other indicated tests and studies deemed 
necessary should be conducted.  Following the examination the 
examiner should specify whether the veteran currently has a 
chronic lung disorder, to include active or inactive tuberculosis 
which is related to service.  The examiner's attention is directed 
to February and March 1997 SMRs that note positive PPD reaction 
and X-ray evidence of pleural scarring.  The claims file must be 
made available to the physician prior to the examination.  The 
physician should offer a complete rationale for any opinion 
rendered.  

4.  Thereafter, the RO should readjudicate the issue in appellate 
status.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  


See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





